FILED
                             FOR PUBLICATION                                MAY 14 2012
                     UNITED STATES COURT OF APPEALS
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                             FOR THE NINTH CIRCUIT



MATTHEW RYAN SEXTON,                              No. 10-35055

              Petitioner - Appellant,             D.C. No. 3:06-cv-00209-AC
                                                  District of Oregon,
  v.                                              Portland

MIKE COZNER, Superintendent,
MacLaren Youth Correctional Facility,             ORDER

              Respondent - Appellee.



Before: TASHIMA, TALLMAN, and IKUTA, Circuit Judges.

       The opinion filed on May 13, 2012, is AMENDED as follows: The phrase

“and Sexton does not present a substantial claim that PCR counsel was ineffective”

on page 17 of the opinion is replaced with “and Sexton does not present a

substantial claim that trial counsel was ineffective.”.

       An amended opinion will be filed concurrently with this order.